PER CURIAM.
However desirable it might be tliat a review of this case be bad in the supreme court, in view of the fact that the four judges who heard it at circuit and in this court are divided in opinion. we cannot see that it is a proper case for the certification to that court of specific questions or propositions of law. No new or difficult questions of that character are presented, and the mixed issues of law and fact could only be reviewed satisfactorily upon an examination of the entire record.
The amount allowed by the commissioner, and approved by the district court, (f2,805. 25c.,) for lost effects of seamen of the Iberia, should be reduced in the amount of f2,3G5. 25c. by reason of insufficiency of proof. As to the residue, (f5I0.,) though there is the same lack of evidence, we do not find a proper exception to the allowance.